Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 1/19/2021 and interview held 2/2/2021.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Bean on Feb 2, 2021.

Please amend the last limitation of claims 1, 8, and 17 to read:
and responsive to determining that the small talk exceeds a threshold number of side topics, .

Allowable Subject Matter
3.	Claims 1-3, 5-10, 12-17, 19-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach allowing a computer to engage a user with small talk based on the user’s interests, ending the small talk after a certain number of side topics 

Regarding claim 1 Aggarwal teaches A processor-implemented method for natural language machine-man interfacing (abstract: method, apparatus, computer readable media; automated assistant), the method comprising: 
in response to a user interaction, based on contextual information, engaging, by a computer, in small talk, wherein small talk is a conversation with a user about a side topic, wherein the side topic is a non-directed topic of conversation that is unrelated to a goal of the user interaction (fig 2B1, 2B4; 3B; 0003; 5; 42 – where Aggarwal teaches multiple conversation/dialog sessions; during a particular dialog session, automated assistant can present/generate a prompt that is unrelated to user’s current goal, but is based on contextual information, and obtain user feedback to prompt); and
presenting, by the computer, one or more recommendations to the user based on information gathered from one or more user remarks made during and responsive to the conversation about the side topic (abstract: user’s feedback may influence future suggestions and/or other content subsequently provided by automated assistant in future dialog; fig 2A; 2B1, 2B4; 3B; 0003; 5; 42; 67; 72; 75 - where in Aggarwal user responses/feedback and preferences are stored (Aggarwal’s content parameters), and the stored responses from the small talk/side topic can be used in future recommendations or customizations).
42) but does not specifically teach 
wherein the side topic is selected from a plurality of potential side topics ranked by relevance to a user's interests; 
and responsive to determining that the small talk exceeds a threshold number of side topics, concluding the small talk.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657